Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 27, 2017                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

  154139                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  DEONTE RIDLEY, a minor, by his Next Friend                                                             Kurtis T. Wilder,
  EDWIN ALEXANDER,                                                                                                   Justices
           Plaintiff-Appellee,
  v                                                                SC: 154139
                                                                   COA: 326517
                                                                   Wayne CC: 13-014705-NO
  KURT BRITNELL, MICKEY REDMOND,
  ERNIE SMITH, and KEVIN BIGA,
            Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 14, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 27, 2017
           p0920
                                                                              Clerk